Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB Approval OMB Number: 3235-0167 Expires: November 30, 2010 Estimated average burden hours per response1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-122288-05 CIT Equipment Collateral 2008-VT1 (Exact name of registrant as specified in its charter) c/o Deutsche Bank Trust Company Delaware c/o Deutsche Bank Trust Company Americas 60 Wall Street, 26 th Floor Mail Stop NYC60-2606 New York, New York 10005 (212) 250-2946 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) $ 197,000,000 Class A-1 Receivable-Backed Notes $ 105,000,000 Class A-2A Receivable-Backed Notes $ 47,000,000 Class A-2B Receivable-Backed Notes $ 199,035,000 Class A-3 Receivable-Backed Notes $ 18,676,000 Class B Receivable-Backed Notes $ 26,636,000 Class C Receivable-Backed Notes $ 18,982,039 Class D Receivable-Backed Notes (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(s) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 X Approximate number of holders of record as of the certification or notice date: 49 Persons w ho respond to the collection of information contained in this form are not required to respond unless the form displays SEC2069 (02-08) a currently valid OMB control number. Pursuant to the requirements of the Securities Exchange Act of 1934, CIT Equipment Collateral 2008-VT1 has caused this certification/notice to be signed by the Servicer listed below on its behalf by the undersigned duly authorized person. CIT EQUIPMENT COLLATERAL 2008-VT1 Date: January 22, 2009 By: CIT Financial USA, Inc., as Servicer By: /s/ Mark A. Carlson Name: Mark A. Carlson Title: Senior Vice President  Corporate Treasury -2-
